              Case 1:21-cv-04172-LTS Document 7 Filed 08/04/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DESHAUN POWELL,
                             Plaintiff,
                    -against-                                 21-CV-4172 (LTS)

THE STATE OF NEW YORK; THE                                    ORDER OF DISMISSAL
DEPARTMENT OF CORRECTION,
                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated May 21, 2021, the Court directed Plaintiff, who was detained in the Vernon

C. Bain Center on Rikers Island, to file an amended complaint within sixty days. On June 1, 2021,

the order was returned to the Court with a notation on the envelope indicating that the mail was

undeliverable to Plaintiff at that facility. Plaintiff has not complied with the Court’s order, has

failed to notify the Court of a change of mailing address, and has not initiated any further contact

with the Court, written or otherwise.

       Accordingly, Plaintiff’s complaint, filed in forma pauperis (IFP) pursuant to 28 U.S.C.

§ 1915(a)(1), is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
           Case 1:21-cv-04172-LTS Document 7 Filed 08/04/21 Page 2 of 2



Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   August 4, 2021
         New York, New York

                                                    /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                2
